I concur in the majority opinion. I think Chapman is guilty of murder in the first degree. His specific intent to take his wife's life was clear. He was only 16 feet away from his wife when he pointed the gun at her and fired not once but twice. His murder-lust not being satiated he then shot his wife's dog and laid it on her arm. He then calmly ate a piece of cold potato. The *Page 171 
officers did not arrive at the cabin until eight hours after the shooting. The fact that defendant appeared at that time to be "considerably intoxicated" throws no light on his degree of intoxication at the time he killed his wife.
The fact that the defendant did not shoot his wifeexactly through the heart does not tend in any degree to exculpate him. He shot her in the right breast. When any person standing 16 feet from another person points a loaded gun at that person's chest area and pulls the trigger, the reasonable inference is that he intends to take that person's life. The fact that the defendant testified before the court that he didnot intend to take his wife's life is of little evidentiary value. By the time he so testified, he apparently realized his plight and considerations of calculated policy were in the ascendant. On the day following the homicide, before defendant had had time to think much about it, he told the police that he intended to kill his wife. What he said on that day outweighs in my estimation what he said five weeks later.
In order for defendant's drunkenness to excuse his crime, it must be such a degree of inebriety that he did not understand the nature and consequences of his act. The evidence in this case does not indicate that defendant was as drunk as that. When he made his statement to the police he had no difficulty in recalling in detail just what took place when he killed his wife. If he was as drunk as he wishes us to believe he was, he would not have been able to perform this feat of memory. InCommonwealth v. Iacobino, 319 Pa. 65, 178 A. 823, this Court said: ". . . when the defense is intoxication, the burden is on the defendant to establish that his intoxication was such as to prevent forming any intent [to kill]. 'The mere intoxication of the defendant will not excuse or palliate his offense unless he was in such a state of intoxication as to be incapable of conceiving any intent. If he was, his grade of offense is reduced to murder in the second *Page 172 
degree': Com. v. Cleary, 135 Pa. 64; Com. v. Detweiler, 229 Pa. 304, 308." Defendant in this case did not meet this burden.
It is undoubtedly true that defendant's family history shows that his father and grandfather indulged in alcoholic drinks steadily and sometimes excessively and that defendant himself claims that he drank hard for the past three years. Most criminals have unfortunate family histories but society's need of protection from criminals regardless of their family history is the paramount consideration of the courts. Not every vicious or sadistic criminal is legally insane. In fact no plea of insanity was advanced for this defendant. Robert H. Israel, M.D., Superintendent of the Warren State Hospital, in his report to the court under date of September 5, 1947, said, inter alia: ". . . while we feel that this man has borderline intelligence, he is free from any mental disease . . . . we must conclude that this man knows the difference between right and wrong, understands the nature of his acts, and is responsible for his acts."
President Judge LEWIS of the court below correctly pointed out in his opinion that mere anger or vindication in murdering a human being is not sufficient to save the murderer from the extreme penalty. He cited several cases in support of this proposition. Judge LEWIS aptly said: "Here the defendant's anger was aroused by his wife's refusal to bring him a clock not over eighteen feet away. There were no mitigating circumstances arising from emotion or pressure of circumstances but rather a reckless disregard for the consequences and callous, wanton destruction of human life."
I would affirm the judgment and sentence.